REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 - 3, 6 - 20, are allowable. The restriction requirement between groups I, II and III, as set forth in the Office action mailed on 02 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8 - 12, 19 - 20, is withdrawn.  Claims 8 - 12, 19 - 20, directed to determining ground truth of training data, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 - 3, 6 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 19, 20, several of the features of these claims were known in the art as evidenced by Le Zhang et al, “Head Pose Estimation Based on Feature Extraction, Fuzzy C-Means and Neural Network for Driver Assistance System,” which discloses obtaining a face key point (“representative centers”) of a face image at p. 680, step 1 (“SIFT Key-point Extraction”) and step 2 (“Fuzzy Clustering”) and FIG. 5. The Le Zhang reference further discloses inputting the face key point (“representative centers”) of the face image into a neural network, and obtaining face posture (“3D pose of the head”) information of the face image output by the neural network at p. 681, step 3 (“Nonlinear regression phase, using generalized regression network structure”) and FIG. 6. See, also, p. 677, sec. I (“Introduction”) and p. 679, sec. II(C)(“Nonlinear Regression”). But, the Le Zhang reference does not disclose the neural network comprises at least two fully connected layers with a rectified linear unit and one fully connected layer that is used as an output layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668